UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4860



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOAB J. FLORESDELGADO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CR-04-92)


Submitted:   March 28, 2005                 Decided:   April 13, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert C. Neeley, Jr., ROBINSON, NEELEY & ANDERSON, Norfolk,
Virginia, for Appellant.     Paul Joseph McNulty, United States
Attorney, Shannon Leigh Dillon, OFFICE OF THE UNITED STATES
ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joab J. Floresdelgado pled guilty to driving under the

influence of alcohol (third offense), in violation of 18 U.S.C.

§ 13 (2000), assimilating Va. Code §§ 18.2-266, 18.2-270(B)(3)

(Michie 2004), and driving on a suspended driver’s license (third

offense), in violation of 18 U.S.C. §§ 7, 13 (2000), assimilating

Va. Code § 46.2-301 (Michie Supp. 2004).        He was sentenced to

fifteen months’ imprisonment, to run consecutively to a federal

sentence      imposed   on   the    violation   of   his   probation.

Floresdelgado’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), stating that, in his

view, there are no meritorious grounds for appeal, but raising the

issues as to whether the district court’s sentence was reasonable

and whether the court erred in imposing the sentence to run

consecutively rather than concurrently with the sentence imposed on

revocation of probation.     Although informed of his right to do so,

Floresdelgado has not filed a supplemental brief.

           Floresdelgado did not object to his sentence; thus, we

review for plain error.      United States v. Osborne, 345 F.3d 281,

284 (4th Cir. 2003) (citing United States v. Olano, 507 U.S. 725,

732 (1993)).      The sentencing guidelines apply to assimilated

crimes; guideline sentences for assimilated crimes must fall within

the minimum and maximum terms set by state law.      United States v.

Young, 916 F.2d 147 (4th Cir. 1990).       If there is no analogous


                                   - 2 -
guideline, “the court shall impose an appropriate sentence, having

due regard for the purposes set forth in [18 U.S.C. § 3553]

subsection (a)(2).”         See U.S. Sentencing Guidelines Manual § 2X5.1

comment. (back’d) (2003). Floresdelgado posits a general challenge

to the reasonableness of the court’s sentence.                     Review under 18

U.S.C. § 3742(e) (2000) is limited in this case to whether the

sentence    was    imposed    in   violation      of   the   law       or    is    plainly

unreasonable.       Given the court’s consideration of Floresdelgado’s

three drunk driving convictions in a relatively short time frame,

we   find    that     the    fifteen-month        sentence        is        not    plainly

unreasonable.       Furthermore, the district court stated that, in

imposing its sentence, it considered the provisions under 18 U.S.C.

§ 3553.

            Floresdelgado also argues that the district court erred

in not allowing the fifteen-month sentence to run concurrently

rather    than    consecutively     to    the    sentence    he    is       serving    for

violating his probation.            We find no plain error.                       See USSG

§ 5G1.3, comment. (n.3(C)) (recommending sentence for instant

offense be imposed consecutively to sentence imposed for revocation

of probation).

            In accordance with the requirements of Anders, we have

reviewed the record for potential error and have found none.

Therefore, we affirm Floresdelgado’s sentence. This court requires

that counsel inform his client, in writing, of his right to


                                         - 3 -
petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move   this   court   for   leave   to   withdraw   from   representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    - 4 -